DISMISS; and Opinion Filed July 5, 2016.




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01498-CV

                 IN THE INTEREST OF M.G.M. AND J.M.M., CHILDREN

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-50342-2012

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Brown
       Appellant’s brief in this case is overdue. By order dated February 29, 2016, we granted

appellant’s extension of time to file his notice of appeal, ordered the appeal submitted without a

reporter’s record, and ordered appellant’s brief to be filed within thirty days. By postcard dated

March 31, 2016, we granted appellant’s motion for extension of time to file his brief and ordered

his brief to be filed by April 29, 2016. We cautioned appellant that failure to file a brief would

result in the dismissal of this appeal without further notice. By postcard dated May 3, 2016, we

notified appellant the time for filing his brief had expired. We directed appellant to file his brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed a third extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a) (1), 42.3(b) (c).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE



151498F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF M.G.M. AND                        On Appeal from the 417th Judicial District
J.M.M., CHILDREN                                     Court, Collin County, Texas
                                                     Trial Court Cause No. 417-50342-2012.
No. 05-15-01498-CV                                   Opinion delivered by Justice Brown. Justices
                                                     Lang-Miers and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee TRACY LYNN MAGERS recover her costs of this appeal
from appellant JASON GRANT MAGERS.


Judgment entered this 5th day of July, 2016.




                                               –3–